AGREEMENT OF GUARANTY AND SURETYSHIP

        THIS 2002 AMENDED AND RESTATED AGREEMENT OF GUARANTY AND SURETYSHIP
("Guaranty") is made as of this 25th day of June, 2002 by SWISS ARMY RETAIL,
INC. ("Retail") (hereinafter each individually and all collectively referred to
as the "Undersigned") in favor of FLEET NATIONAL BANK, 777 Main Street,
Hartford, Connecticut 06103 (the "Bank").

W I T N E S S E T H:

W I T N E S S E T H :

        WHEREAS, the Undersigned has requested the Bank to make a loan or
advances or otherwise extend further credit (the "Loan") to Swiss Army Brands,
Inc., a corporation organized under the laws of Delaware (the "Principal")
pursuant to the 2001 Substituted Commercial Revolving Promissory Note in the
original principal amount of up to $16,000,000, dated as of May 25, 2001, and
the 1999 Commercial Promissory Term Note in the principal amount of $7,000,000,
dated as of November 15, 1999, and each made by the Principal and payable to the
order of the Bank (collectively, the "Notes"), and the 2001 (Second) Amended and
Restated Commercial Loan Agreement between the Principal and the Bank dated as
of September 28, 2001 (the "Loan Agreement"), and the foreign exchange contracts
between the Bank the Principal entered into from time to time (the "FX
Facilities"); and

        WHEREAS, the Bank, as a condition precedent to its agreement to extend
the Loan to the Principal, has required that the Undersigned unconditionally
guarantee the full and prompt payment of all liabilities and Indebtedness (as
hereinafter defined) due or to become due from the Principal to the Bank whether
under or pursuant to the Notes, the Loan Agreement, the Related Agreements (as
that term is defined in the Loan Agreement), the FX Facilities or otherwise.

        NOW THEREFORE, the Undersigned jointly and severally, in consideration
of One Dollar ($1.00) and other valuable consideration from the Bank, receipt of
which is hereby acknowledged, hereby absolutely and unconditionally guarantees
to the Bank, its successors, endorsees and assigns the full and prompt payment,
together with interest, as and when the same becomes due and payable, whether in
accordance with its terms or by acceleration or otherwise, of the obligations,
liabilities, sums of money, and indebtedness of any kind or nature whether
presently existing or hereafter created or arising, which have heretofore been,
are now, or which may hereafter become, due and payable to the Bank by, from, or
at the request of or on behalf of the Principal, including, without limitation,
all sums now or hereafter coming due under or in connection with the Loan and
the FX Facilities (all of which obligations, liabilities, sums of money, and
indebtedness are hereinafter referred to as the "Indebtedness").

 1. 

 a.         This Guaranty is a continuing guaranty and security for the
    Indebtedness now due or owing to the Bank, or which may hereafter at any
    time become due or owing to it from or by the Principal, and the Bank may
    grant renewal(s) and extension(s) of time for payment of any of the
    Indebtedness, without impairing, lessening or canceling this Guaranty in any
    particular until all of the said Indebtedness, and any renewal(s) or
    extension(s) thereof, shall have been paid in full.
    
    
 b.         This Guaranty is irrevocable and shall continue in full force and
    effect until all of the Indebtedness plus all costs of collection, have been
    fully and finally paid to the Bank.
    
    
 c.         For all purposes of the liability of the Undersigned under this
    Guaranty, all Indebtedness which may now be or which may hereafter from time
    to time become due or owing to the Bank by the Principal shall be deemed to
    continue due and owing to the Bank until the same shall be actually repaid
    to the Bank, notwithstanding the bankruptcy or winding up of the affairs of
    the Principal or any other event whatever.
    
    
 d.         The Undersigned agrees to reimburse the Bank for any payments on
    account of the Indebtedness which the Bank has received from or on behalf of
    the Principal but has returned to the Principal or any debtor-in-possession
    or trustee or other custodian of the property or affairs of the Principal by
    reason of any claim of preference, fraudulent transfer or the like in
    connection with any bankruptcy, insolvency or similar proceeding involving
    the Principal.
    
    
 e.         If, for any reason, the Principal has no legal existence or is under
    no legal obligation to discharge any of the Indebtedness or if any of the
    Indebtedness has become irrecoverable from the Principal by operation of law
    or from any other reason, this Agreement of Guaranty and Suretyship shall
    nevertheless be binding upon the Undersigned to the same extent as if the
    Undersigned had been at all times the principal obligor on all such
    Indebtedness.
    
    

 2. The liability of the Undersigned hereunder is direct, absolute and
    unconditional without regard to the liability of any other person. The Bank
    shall have the right to proceed against the Undersigned immediately upon any
    default by the Principal and shall not be requested to cease any action or
    proceeding of any kind against the Principal or any other party liable for
    the Indebtedness or any collateral or security which the Bank may have
    before proceeding against the Undersigned hereunder.
    
    
 3. The Undersigned hereby waives, releases, and relinquishes any claim, right
    or remedy which the Undersigned may now have or hereafter acquire against
    the Principal or any of its assets or property that arises hereunder or from
    the performance by the Undersigned hereunder, including, without limitation,
    any claim, right or remedy of subrogation, reimbursement, exoneration,
    contribution, indemnification or participation in any claim, right or remedy
    that the Undersigned may have against the Principal or any collateral for
    the Indebtedness which the Undersigned now have or hereafter acquire,
    whether or not such claim, right or remedy arises in equity, under contract,
    by statute, under common law or otherwise.
    
    
 4. The Undersigned hereby grants to Bank a lien, security interest and right of
    setoff as security for the Indebtedness, whether now existing or hereafter
    arising, upon and against all deposits, credits, collateral and property,
    now or hereafter in the possession, custody, safekeeping or control of the
    Bank or any entity under the control of FleetBoston Financial Corporation,
    or in transit to any of them. At any time, without demand or notice, Bank
    may set off such deposits, credits or other property of the Undersigned, or
    any part thereof, and apply the same to the Indebtedness even though
    unmatured and regardless of the adequacy of any other collateral securing
    all or part of the Indebtedness and without resort to legal process or
    judicial proceeding, order or authorization. ANY AND ALL RIGHTS TO REQUIRE
    THE BANK TO EXERCISE ITS RIGHTS OR REMEDIES WITH RESPECT TO ANY OTHER
    COLLATERAL WHICH SECURES THE INDEBTEDNESS PRIOR TO EXERCISING ITS RIGHT OF
    SETOFF WITH RESPECT TO SUCH DEPOSITS, CREDITS OR OTHER PROPERTY OF THE
    UNDERSIGNED, ARE HEREBY KNOWINGLY, VOLUNTARILY AND IRREVOCABLY WAIVED.
    
    
 5. The Undersigned hereby expressly waives presentment, demand for payment,
    protest, notice of protest, and notice of nonpayment, with respect to the
    Indebtedness.
    
    
 6. In the event of the failure of the Principal to pay or perform all of the
    Indebtedness in accordance with its terms and of the failure of the
    Undersigned to pay the Indebtedness in accordance with the terms hereof, the
    Bank may take such action with respect thereto as it may deem advisable to
    protect its interest.
    
    
 7. In the event that the Principal becomes bankrupt or insolvent, or enters
    into a composition or arrangement with its creditors, or in the event of the
    Principal going into liquidation or being wound up, any dividends or
    payments received by the Bank from such Principal or its estate, receiver or
    trustee, shall be taken and applied as payments in gross and shall not
    prejudice the right of the Bank to recover from the Undersigned, to the full
    extent of this Guaranty, so much of the Indebtedness which after the receipt
    of such dividends or payments, remains owing to it. In addition, the
    Undersigned agrees that in the event of bankruptcy, insolvency, liquidation
    proceedings, or assignment for the benefit of creditors, or proceedings
    looking toward the winding up of its affairs, or other similar proceedings,
    being instituted by or against the Principal, any dividend, share payment or
    credit of any type whatsoever due to the Undersigned in any such proceeding
    is hereby assigned over to the Bank to be applied by it against the
    Indebtedness until the Indebtedness is fully paid.
    
    
 8. The Bank may, without affecting any of its rights hereunder, receive and
    hold collateral or security from the Principal or from the Undersigned or
    any other party directly or indirectly liable for all or any of the
    Indebtedness to secure the payment of the Indebtedness and may release such
    collateral or security or any part thereof, at any time, in its discretion,
    with or without the reduction of any of the Indebtedness or the substitution
    of any other collateral or security and likewise in its sole discretion, the
    Bank may, without notice to the Undersigned and without affecting in any way
    its rights hereunder:
    
    

 a. extend or refuse to extend further credit to the Principal which further
    credit may contain terms requiring that it be paid before any payments are
    made on the Indebtedness and which credit may be secured by collateral or
    security which may have been collateral or security for payment of the
    Indebtedness;
    
    
 b. modify or otherwise change any terms of all or any part of the Indebtedness
    or the rate of interest thereon or grant any extension(s) or renewal(s) for
    any period or periods of time for payment thereof or grant any other
    indulgence(s) with respect thereto, and effect any release, compromise or
    settlement with respect thereto;
    
    
 c. enter into any agreement of forbearance with respect to all or any part of
    the Indebtedness, or with respect to all or any part of the collateral
    securing the Indebtedness, and change the terms of any such agreement;
    
    
 d. call for or forbear from calling for, additional collateral or security from
    the Principal to secure any of the Indebtedness;
    
    
 e. in the event of nonpayment when due, whether by acceleration or otherwise,
    of any of the Indebtedness, realize on the collateral or any part thereof,
    as a whole or in such parcels or subdivided interest as the Bank may elect
    in a commercially reasonable manner, at any public or private sale or sales
    for cash or on credit or for future delivery, without demand and without
    resort to legal process or judicial hearing, order, or authorization, or by
    foreclosure or otherwise, or forbear from realizing thereof, all as the Bank
    in its discretion may deem proper, and purchase all or any part of the
    collateral for its own account at any such sale or foreclosure;
    
    
 f. enter into any agreement or agreements with the Principal concerning then
    existing or additional Indebtedness; and/or
    
    
 g. release or effect any settlement or compromise with respect to the
    Indebtedness with the Principal or any other party primarily or secondarily
    liable for the Indebtedness.
    
    

 9. The obligations of the Undersigned hereunder, and the rights of the Bank in
    any collateral or security, shall not be released, discharged or in any way
    affected, nor shall the Undersigned have any rights against the Bank:
    
    

 a. by reason of the fact that any collateral securing the Indebtedness may be
    in default at the time of the acceptance hereof by the Bank or later;
    
    
 b. by reason of the fact that a valid lien on any of the collateral may not be
    conveyed to, or created or continue to exist in favor of, the Bank, or by
    reason of the fact that, for any reason, a lien shall not have been properly
    perfected, or shall cease to be perfected;
    
    
 c. by reason of the fact that any of the collateral may be subject to equities,
    liens or defenses or claims in favor of others or may be or become invalid
    or defective in any way;
    
    
 d. by reason of the fact that any of the Indebtedness, may be invalid or void
    for any reason whatsoever, or may be avoided or set aside by any creditor or
    representative of creditors, including, without limitation a receiver or a
    trustee in bankruptcy; and/or
    
    
 e. by reason of any deterioration, waste or loss by fire, theft or otherwise,
    of any of the collateral, or the decline in value thereof.
    
    

 10. The books and records of the Bank showing the account between it and
     Principal shall be admissible in any action or proceeding, and shall
     constitute prima facie proof thereof.
     
     
 11. The Undersigned expressly agrees that its obligations and liabilities
     hereunder shall in no way be released, lessened, or impaired by reason of
     the release of or unenforceability of any agreement or undertaking by any
     other guarantor or other party liable, whether primarily or secondarily,
     for the repayment of all or any part of the Indebtedness.
     
     
 12. The Undersigned shall deliver to the Bank such statements as to the
     Undersigned's assets, liabilities, and net worth as may be requested by the
     Bank, in such form as shall be reasonably satisfactory to the Bank.
     
     
 13. This Guaranty shall inure to the benefit of the Bank, and its successors
     and assigns, and shall continue to bind the Undersigned notwithstanding any
     merger, consolidation, or other change involving or affecting the
     Principal, it being the intent hereof that the Guaranty shall remain valid
     and effective as to the Indebtedness due from the Principal and its
     successors.
     
     
 14. No modification or waiver of any provision of this Guaranty and no consent
     by the Bank to any departure therefrom by the Undersigned shall be
     effective unless such modification or waiver shall be in writing and signed
     by a duly authorized officer of the Bank, and the same shall then be
     effective only for the period and on the conditions and for the specific
     reasons and purposes specified in such writing. No notice to or demand upon
     the Undersigned in any case shall entitle the Undersigned to any other or
     further notice or demand in similar or other circumstances.
     
     
 15. In the event that any provision hereof shall be deemed to be invalid or
     unenforceable in any context, such invalidity or unenforceability shall
     affect only the particular provision in the particular context and shall
     not have any effect upon the remaining provision hereof or the application
     of the challenged provision in any other context.
     
     
 16. Nothing in this agreement shall be deemed to modify or amend any of the
     agreements between the Principal and the Bank.
     
     
 17. The Undersigned hereby agrees to pay all costs and expenses, including
     reasonable attorney's fees, arising out of or with respect to the validity,
     enforcement or preservation of the Indebtedness or any collateral of the
     Guaranty.
     
     
 18. If there is more than one Undersigned, their liability hereunder shall be
     joint and several.
     
     
 19. Whenever herein used and the context so permit, the singular shall be
     construed to include the plural and the masculine shall be construed to
     include both the feminine and neuter gender.
     
     
 20. This Guaranty has been delivered in and shall be deemed to have been made
     in Connecticut, and shall be governed and interpreted, and the rights and
     liabilities of the parties hereto determined, in accordance with the laws
     of the State of Connecticut.
     
     
 21. This Guaranty is expressly limited so that in no contingency or event
     whatsoever, whether by reason of acceleration of maturity of the
     Indebtedness, shall the amount paid or agreed to be paid to Bank for the
     use or the forbearance of the Indebtedness exceed the maximum permissible
     under applicable law. As used herein, "applicable law" shall mean the law
     in effect as of the date hereof provided, however, that in the event there
     is a change in the law which results in a higher permissible rate of
     interest, then this Guaranty shall be governed by such new law as of its
     effective date. In this regard, it is expressly agreed that it is the
     intent of the Undersigned and Bank in the execution, delivery and
     acceptance of this Guaranty to contract in strict compliance with the laws
     of the State of Connecticut from time to time in effect. If, under or from
     any circumstances whatsoever, fulfillment of any provision hereof at the
     time of performance of such provision shall be due, shall involve
     transcending the limit of such validity prescribed by applicable law, then
     the obligation to be fulfilled shall automatically be reduced to the limits
     of such validity, and if under or from circumstances whatsoever Bank should
     ever receive as interest an amount which would exceed the highest lawful
     rate, such amount which would be excessive interest shall be applied to the
     reduction of the principal balance evidenced hereby and not the payment of
     interest. This provision shall control every other provision of all
     agreements between the Undersigned and Bank.
     
     
 22. THE UNDERSIGNED HEREBY ACKNOWLEDGES THAT THE TRANSACTIONS OF WHICH THIS
     GUARANTY IS A PART ARE COMMERCIAL TRANSACTIONS AS THAT TERM IS DEFINED IN
     SECTION 52-278a OF THE CONNECTICUT GENERAL STATUTES, AS AMENDED, AND THE
     UNDERSIGNED HEREBY VOLUNTARILY AND KNOWINGLY WAIVES AND RELINQUISHES ANY
     AND ALL RIGHTS WHICH IT MAY HAVE PURSUANT TO ANY LAW OR CONSTITUTIONAL
     PROVISION, INCLUDING WITHOUT LIMITATION CHAPTER 903(a) OF THE CONNECTICUT
     GENERAL STATUTES, AS AMENDED, TO ANY NOTICE OR HEARING PRIOR TO ANY ATTEMPT
     BY THE BANK TO OBTAIN A PREJUDGMENT REMEDY AGAINST THE UNDERSIGNED IN
     CONNECTION WITH SUCH TRANSACTIONS.
     
     
 23. THE UNDERSIGNED HEREBY CONSENTS TO THE JURISDICTION OF ANY STATE OR FEDERAL
     COURT LOCATED WITHIN CONNECTICUT AND WAIVES PERSONAL SERVICE OF ANY AND ALL
     PROCESS UPON THE UNDERSIGNED, AND CONSENTS THAT ALL SUCH SERVICE OF PROCESS
     BE MADE BY REGISTERED MAIL DIRECTED TO THE UNDERSIGNED AT THE ADDRESS
     STATED BELOW AND SERVICE SO MADE SHALL BE DEEMED TO BE COMPLETED UPON
     ACTUAL RECEIPT THEREOF. THE UNDERSIGNED WAIVES TRIAL BY JURY AND WAIVES ANY
     OBJECTION TO VENUE OF ANY ACTION INSTITUTED HEREUNDER AND CONSENTS TO THE
     GRANTING OF SUCH LEGAL OR EQUITABLE RELIEF AS IS DEEMED APPROPRIATE BY THE
     COURT.
     
     
     
     IN WITNESS WHEREOF, the Undersigned have caused these presents to be
     executed as of the day and year above written.

                                                           
                                                  SWISS ARMY BRANDS, INC.

                                                           
                                                  By—————————
                                                           
                                                          Name
                                                           
                                                          Title